SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
Claim 1, line 22, the phrase “plurality of water outflow passage” has been changed to --plurality of water outflow passages--.
The above change was done to provide proper antecedent basis and to clearly define the invention.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a water outlet device as claimed by the applicant, specifically a water outlet wherein each of the at least one injector comprises at least one injection hole, the at least one injection hole is connected to the corresponding one of the plurality of water outflow passages, a water outflow direction of the at least one injection hole and an axial direction of the corresponding one of the plurality of water outflow passage forms an angle, a collision between water flowing out from the at least one injection hole and inner sidewalls of the corresponding one of the plurality of water outflow passages changes as a function of the angle, and the inner sidewalls of the plurality of water outflow passages are tapered, together in combination with the other claimed features of applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752